 

Exhibit 10.6

Base Salaries for Named Executive Officers

 

As of January 1, 2012 the following are the base salaries (on an annual basis)
of the named executive officers (as defined in Item 402(a)(3) of Regulation S-K)
of Access National Corporation:

 

Michael W. Clarke  $350,000  President and Chief Executive Officer            
Dean Hackemer  $
328,000  President, and Mortgage Division.             Robert C. Shoemaker 
$280,000  Executive Vice President and Chief Lending Officer             Charles
Wimer  $218,000  Executive Vice President and Chief Financial Officer     

 

 

 

